 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   VICKIE ANN JACKSON,                                No. 2:19-cv-00033-KJM-KJN PS
12                      Plaintiff,
13          v.                                          ORDER
14   FIDELITY NATIONAL TITLE CO.,
15                      Defendant.
16

17          On May 20, 2019, the magistrate judge filed findings and recommendations (ECF No. 16),

18   which were served on the parties and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen (14) days. No objections were filed.

20          The court presumes that any findings of fact are correct. See Orand v. United States, 602

21   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

22   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

23   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

24   Having reviewed the file, the court finds the findings and recommendations to be supported by

25   the record and by the proper analysis.

26          Accordingly, IT IS HEREBY ORDERED that:

27          1. The findings and recommendations (ECF No. 16) are ADOPTED;

28          2. Defendant’s motion to dismiss (ECF No. 9) is GRANTED;
                                                       1
 1         3. Plaintiff’s complaint is DISMISSED WITH PREJUDICE; and
 2         4. The Clerk of Court is directed to close this case.
 3   DATED: July 10, 2019.
 4

 5
                                            UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
